Title: Leonard Jewett to Thomas Jefferson, 28 July 1809
From: Jewett, Leonard
To: Jefferson, Thomas


          Dr Sir Athens State of Ohio July 28th 1809
          You will probably think it it very extraordinary in an individual unknown to you, to take the Liberty of addressing a Letter to you—Nothing but the importance of the enquiry, & the Confidence I have in your Judgement, to answr it would ever have induced me to take the Liberty—The Subject on which I crave your Opinion is simply this—
          Have the Judges of our high Judicial Courts the right of declaring a Law unconstitutional Null & Void, whenever the Law is manifestly at Variance with the Constitution?—
          This question Sir, has agitated our State for two or three years, & still threatens us with unpleasant forebodings—It has divided the Republicans into two Contending parties a think thing much to be deprecated, at the present Moment,—We have hitherto had a very remarkable and uprecedented unanimity of Sentement prevailing on this the subject of Politics, & I very much fear that a division will take place, unless some salutary antidote can be found—Having been several years a member of the Ohio Legislature, I felt very anxious to have your Opinion, which Sir if you will be so good as to give me, I shall ever consider it as a distinguished mark of your favor—
          I am Sir your Obdt humble Servant Leonard Jewett
        